PER CURIAM.
Defendant below appeals his conviction of robbery on a jury trial, upon which he was sentenced to imprisonment for a term of ten years with three years probation to follow. Appellant contends he was denied a fair trial by reason of the ruling of the court allowing testimony by a witness of a prior crime of the defendant “not related in time or place or other relevant details to the one for which the defendant was charged”.
The defendant presented evidence in support of a claimed alibi. In rebuttal of testimony submitted on behalf of the defendant that he was out of the State during a certain material time or period, the State presented a witness who, over objection of the defendant, testified that the defendant was one of two men who had robbed his store here on a date within said period.
We hold no reversible error was committed by that ruling, on authority of Williams v. State, 110 So.2d 654 (Fla.1959). In that case, in discussing the effect of evidence of other crimes, the court' held that relevancy was the test and stated: “If found to be relevant for any purpose save that of showing bad character or propensity, then it should be admitted”. Here it was relevant to the defense issue as bearing on the whereabouts of defendant at a material time.
Judgment affirmed.
KEHOE, J., dissents.